DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 17/143,915 filed on July 07, 2021 are presented for examination.


Rejections under USC 102 and 103
Applicant's arguments filed on 07/12/2022 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claim 1 of “ With regard to claim 1, Hebiguchi does not disclose a dielectric material encapsulating the magnetic field sensor and in direct contact with the legs. Instead, Hebiguchi merely indicates that "[t]he conductor 10 and the circuit board 60 are fixed to each other by using an insulating support member (such as a mold member made of resin), which is not illustrated." Hebiguchi, [0024]. That is, Hebiguchi has a resin mold member between circuit board 60 and conductor 10 (11a, lib) Hebiguchi does not suggest that this resin mold member somehow encapsulates magnetic sensor 50, which is on the opposite side. Moreover, circuit board 60 does not directly contact conductor portion 13A or conductor portion 16A (the purported legs of Hebiguchi). Thus, there is no reason to believe that a resin mold member between circuit board 60 and conductor portion 11A is in direct contact with each of conductor portion 13A and conductor portion 16A”, the Examiner respectfully disagrees for the reasons below:

Hebiguchi in paragraph 24 discloses fixing the circuit board to the conductor through the insulating support member not shown. Therefore the dielectric material directly contacts the conductor even though not fully shown in the drawings. 
Paragraph 4 of the applicant specification uses the phrase “…and the ferromagnetic over-mold encapsulating a portion of the busbar and the dielectric material”. It is unclear if the applicant defines “encapsulate” as to fully cover or to partially cover an object. Therefore the Examiner has interpret “encapsulate” to be covering at least partially of a material. Therefore the insulating support member not shown at least encapsulate the magnetic field sensor and is direct contact with the conductor.

As to applicant's arguments for independent claim 1 of “With regard to claim 1, Loverich in combination with Hebiguchi does not suggest a ferromagnetic over-mold encapsulating the corner and the dielectric material. Loeverich, instead, explains that 
[t]he sensor has a ferromagnetic housing mounted about the cylindrical magnetostrictive element. The ferromagnetic housing acts as a shield to protect against changes in the magnetic environment around the load sensor including the proximity of ferromagnetic materials and other passive or active magnets which can strongly influence the load sensor's sensitivity. 
Loverich, col. 5, 11. 50-56 (emphasis added). Applicant has distinguished between "over-mold" and "housing." Claim 18, for example, uses "housings" and "over-mold" as different elements. The specification, likewise, uses these terms differently. Therefore, the housing of Loverich cannot suggest the claimed over-mold ”, the Examiner respectfully disagrees for the reasons below:
Claims 1 and 18 are independent claims so they have no real correlation with each other as far as the element matching is concerned. A mold can also be a housing. Claim 1 only discloses a ferromatic material covering a corner and another material. Once again Column 5 lines 38-60 discloses a ferromagnetic housing covering the sensor to protect the sensor from unwanted interference. Therefore the prior art still reads on the limitations of the claim. 


As to applicant's arguments for independent claim 9 and 18 of “Claims 9 and 18 are patentable for the reasons claim 1 is patentable. The dependent claims are patentable because they depend from one of the independent claims”, the Examiner feels the Applicant in the future if they still feel the prior art does not teach the recited claim, that they should elaborate on the arguments of these independent claims because there seems to be no argument to the different applied art to each of these respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claims 1 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hebiguchi et al (USPGPub 20190339307) in view of Loverich et al (US Pat No. 8635916). 

    PNG
    media_image1.png
    496
    565
    media_image1.png
    Greyscale

Prior Art: Hebiguchi
Regarding claim 1, Hebiguchi discloses an electrical system (figs 1-5) comprising: a bent busbar (10) defining a corner (shown in fig 3) between a pair of legs (13A and 16A); a magnetic field sensor (50) disposed in an inner portion of the corner (shown in fig 3) and spaced away from the legs such that the magnetic field sensor is between the legs (shown in fig 3); a dielectric material (not fully shown) encapsulating the magnetic field sensor and in direct contact with the legs (par 24 discloses the sensor have a resin covering the sensor). Hebiguchi does not fully disclose a ferromagnetic over-mold encapsulating the corner and the dielectric material.
However, Loverich discloses a ferromagnetic over-mold encapsulating the corner and the dielectric material (col 5 lines 38-60 discloses ferromagnetic housing for the sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hebiguchi in view of Loverich in order to act as a shield to protect the circuity. 

Regarding claim 5, Hebiguchi does not fully disclose wherein the magnetic field sensor is a hall sensor.
However, Loverich discloses wherein the magnetic field sensor is a hall sensor (col 5 lines 38-60 discloses Hall sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hebiguchi in view of Loverich because it is known in the art that Hall sensor to detect magnetic field.

Regarding claim 6, Hebiguchi discloses wherein the magnetic field sensor is a magnetoresistive sensor (abstract discloses a MR sensor). 

Regarding claim 7, Hebiguchi discloses wherein the bent busbar electrically connects cells of a battery (par 36 discloses connected to a power voltage known to also include a battery). 

Regarding claim 8, Hebiguchi discloses wherein the legs define an angle there between no greater than 90 degrees (shown in fig 3 where there is a 90 degree angle). 

	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Hebiguchi et al (USPGPub 20190339307) in view of Loverich et al (US Pat No. 8635916) in further view of Vig et al (USPGPub 20130249029). 

Regarding claim 2, Hebiguchi in view of Loverich does not fully disclose wherein the dielectric material is a dielectric thermoset polymer.
However, Vig discloses wherein the dielectric material is a dielectric thermoset polymer (par 137 discloses thermoset polymer for the sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hebiguchi in view of Loverich in further view of Vig in order to protect the circuitry. 

Regarding claim 3, Hebiguchi in view of Loverich does not fully disclose wherein the thermoset polymer is epoxy.
However, Vig discloses wherein the thermoset polymer is epoxy (par 137 discloses thermoset polymer for the sensor and par 74 discloses using an epoxy). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hebiguchi in view of Loverich in further view of Vig in order to easily apply the material to protect the circuitry. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hebiguchi et al (USPGPub 20190339307) in view of Loverich et al (US Pat No. 8635916) in further view of Vig et al (USPGPub 20130249544).

Regarding claim 4, Hebiguchi in view of Loverich does not fully disclose wherein the ferromagnetic over-mold includes a thermoset polymer.
However, Vig(544) discloses wherein the ferromagnetic over-mold includes a thermoset polymer (claim 12 discloses ferromagnetic mold having thermoset adhesive). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hebiguchi in view of Loverich in further view of Vig(544) in order to protect the circuitry from heat. 


Claims 9 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (USPGPub 20180031613) in view of Loverich et al (US Pat No. 8635916).

Regarding claim 9, Nakayama discloses an electrical current sensing (2) arrangement comprising:12FMC9779PUS84260215 a busbar (3): a dielectric material (8) containing therein a magnetic field sensor (4) (shown in fig 2);  wherein the dielectric material is disposed against the busbar such that the magnetic field sensor is spaced away from the busbar (as shown in fig 2 where the sensor is spaced away from busbar 3) Nakayama does not fully disclose a ferromagnetic over-mold encapsulating a portion of the busbar and the dielectric material and the ferromagnetic over-mold is not between the busbar and the magnetic field sensor.
However, Loverich discloses a ferromagnetic over-mold encapsulating a portion of the busbar and the dielectric material and the ferromagnetic over-mold is not between the busbar and the magnetic field sensor (col 5 lines 38-60 discloses ferromagnetic housing for the sensors which covers the dielectric material). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Nakayama in view of Loverich in order to accurately detect current while protecting the circuitry. 

Regarding claim 11, Nakayama discloses wherein the dielectric material encapsulates a portion of the busbar (covers as a way to attach the busbar to the sensor shown in fig2).

Regarding claim 12, Nakayama discloses wherein the dielectric polymer contains therein a second magnetic field sensor (fig 2 shows at least 2 magnetic sensors). 

Regarding claim 13, Nakayama discloses wherein the second magnetic field sensor is disposed on a side of the busbar opposite the magnetic field sensor (shown in fig 2 where the two magnetic sensors are on opposite sides).

Regarding claim 14, Nakayama discloses wherein the second magnetic field sensor is disposed on a same side of the busbar as the magnetic field sensor (shown in fig 2 where the sensor is on the same side of the sensor arrangement). 

Regarding claim 15, Nakayama in view of Loverich does not fully disclose wherein a shape of the ferromagnetic over-mold is spherical or ovoid.
However, It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have a shape of the ferromagnetic over-mold is spherical or ovoid in order to properly protect the circuitry from external conditions. Since it has been held where the general conditions of a claim are disclosed in the prior art, it is not inventive to change the shape of the device. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)

Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (USPGPub 20180031613) in view of Loverich et al (US Pat No. 8635916) in further view of Vig et al (USPGPub 20130249029). 

Regarding claim 10, Nakayama in view of Loverich does not fully disclose wherein the dielectric material is a thermoset polymer.
However, Vig discloses wherein the dielectric material is a dielectric thermoset polymer (par 137 discloses thermoset polymer for the sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Nakayama in view of Loverich in further view of Vig in order to protect the circuitry. 

Regarding claim 16, Nakayama in view of Loverich does not fully disclose wherein the dielectric thermoset polymer is epoxy.
However, Vig discloses wherein the dielectric thermoset polymer is epoxy. (par 137 discloses thermoset polymer for the sensor and par 74 discloses using an epoxy). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Nakayama in view of Loverich in further view of Vig in order to easily apply the material to protect the circuitry. 


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al (USPGPub 20180031613) in view of Loverich et al (US Pat No. 8635916) in further view of Vig et al (USPGPub 20130249544).

Regarding claim 17, Nakayama in view of Loverich does not fully disclose wherein the ferromagnetic over-mold includes epoxy.
However, Vig(544) discloses wherein the ferromagnetic over-mold includes epoxy (claim 12 discloses ferromagnetic mold having thermoset adhesive). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hebiguchi in view of Loverich in further view of Vig(544) in order to protect the circuitry from heat. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (USPGPub 20210080489) in view of Loverich et al (US Pat No. 8635916).


Regarding claim 18, Koizumi discloses an electrical system (1) comprising: a plurality of busbars (30); a plurality of housings (51) : a plurality of magnetic field sensors (20) each disposed adjacent to one of the busbars and contained by one of the housings (shown in figs 3 and 4), wherein the housings are configured to electrically insulate the magnetic field sensors from the busbars (shown in fig 3 as the sensor does not touch busbar 30, therefore isolated). Koizumi does not fully disclose at least one ferromagnetic over-mold encapsulating portions of the busbars and the housings.
However, Loverich discloses at least one ferromagnetic over-mold encapsulating portions of the busbars and the housings (col 5 lines 38-60 discloses ferromagnetic housing for the sensor. Therefore, it would also cover portions of the busbar as well). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Koizumi in view of Loverich in order to act as a shield to protect the circuity. 

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koizumi et al (USPGPub 20210080489) in view of Loverich et al (US Pat No. 8635916) in further view of Vig et al (USPGPub 20130249029). 

Regarding claim 19, Koizumi in view of Loverich does not fully disclose wherein the housings configured to electrically insulate the magnetic field sensors from the busbars are dielectric thermoset polymers.
However, Vig discloses wherein the housings configured to electrically insulate the magnetic field sensors from the busbars are dielectric thermoset polymers (par 137 discloses thermoset polymer for the sensor). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Koizumi in view of Loverich in further view of Vig in order to protect the circuitry.
 
Regarding claim 20, Koizumi in view of Loverich does not fully disclose wherein the dielectric thermoset polymers comprise epoxy.
However, Vig discloses wherein the dielectric thermoset polymers comprise epoxy (par 137 discloses thermoset polymer for the sensor and par 74 discloses using an epoxy). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Hebiguchi in view of Loverich in further view of Vig in order to easily apply the material to protect the circuitry. 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868